DETAILED ACTION


Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.


Claims 1 and 11 recites the limitation "the equirectangular input mesh" in line 8 (with claim 1) and line 9 (within claim 11). There is insufficient antecedent basis for this limitation in the claim(s). The Examiner notices the manner in which the claim(s) is/are presented, and for purposes for examination will interpret " the equirectangular input mesh " to be " an equirectangular input mesh”. Appropriate correction is required.

Claims 5 and 15 recites the limitation "the stereoscopic content" in line 7 (with claim 5) and line 8 (within claim 15). There is insufficient antecedent basis for this limitation in the claim(s). The Examiner notices the manner in which the claim(s) is/are presented, and for purposes for examination will interpret " the stereoscopic content" to be "stereoscopic content”. Appropriate correction is required.

Claim 18 recites the limitation "the method" in line 5. There is insufficient antecedent basis for this limitation in the claim(s). The Examiner notices the manner in which the claim(s) is/are presented, and for purposes for examination will interpret "the method" to be "the hardware processor”. Appropriate correction is required.

	


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claim(s) 1, 3-6, 9, 11, 13-16, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saleh et al., US PGPUB No. 20180040097 A1, hereinafter Saleh, in view of Lamvik et al., US PGPUB No. 20040227703 A1, hereinafter Lamvik, and further in view of Steyskal et al., US PGPUB No. 20190043167 A1, hereinafter Steyskal.

Regarding claim 11, Saleh teaches a system for generating immersive video content (Saleh; a computer system [¶ 0019-0020] for generating immersive video content [¶ 0026 and ¶ 0030]), the system comprising:
a memory (Saleh; the computer system, as addressed above, comprising a memory [¶ 0023-0025]); and 
a hardware processor (Saleh; the computer system, as addressed above, comprising a hardware processor [¶ 0020]) that, when executing computer-executable instructions stored in the memory (Saleh; the processor, as addressed above, that when executing computer-executable instructions stored in the memory [¶ 0021-0022, ¶ 0025, and ¶ 0030]), is configured to: 
generate a foveated in accordance with a foveation ratio parameter on which frames of the video content item are to be projected (Saleh; generate a foveated in accordance with a foveation amount (i.e. ratio parameter) on which frames of the video content item are to be projected in response to determining that the video content item meets the at least one criterion [¶ 0086, ¶ 0090-0092, and ¶ 0106-0108]; moreover, increasing or decreasing the amount of foveation [¶ 0093-0095 and ¶ 0098] in relation with rendering commands [¶ 0099-0101]); and
store, using the hardware processor, the video content item in a file format that includes the generated foveated in replacement of the input (Saleh; store the image (i.e. video content item) in a file format that includes the generated foveated in replacement of the input [¶ 0094-0095 and ¶ 0097-0098] using the hardware processor as addressed above; moreover, storing user applications and graphics data associated with the applications [¶ 0024, ¶ 0049, and ¶ 0064]), wherein the immersive video content is rendered by applying the video content item as a texture to the generated foveated (Saleh; the immersive video content is rendered [¶ 0105] by applying the video/graphic content item as an image/texture to the generated foveated [¶ 0079-0080 and ¶ 0110-0112]).  
Saleh fail to disclose to: generate a foveated mesh in accordance with a foveation ratio parameter on which frames of the video content item are to be projected, wherein the foveated mesh has a non-uniform position map that increases pixel density in a central portion of each frame of the video content item in comparison with peripheral portions of each frame of the video content item; and
store the video content item in a file format that includes the generated foveated mesh in replacement of the equirectangular input mesh, wherein the immersive video content is rendered by applying the video content item as a texture to the generated foveated mesh.
However, Lamvik teaches being in response to determining that the video content item meets the at least one criterion, generate a foveated mesh in accordance with a foveation ratio parameter on which frames of the video content item are to be projected (Lamvik; generate a foveated pixel array (i.e. mesh) in accordance with a foveation density (i.e. ratio parameter) on which images (i.e. frames of the video content item) are to be displayed/projected [¶ 0038-0041] in response to determining that the image (i.e. frame of the video content item) meets the at least one scheme/criterion [¶ 0011, ¶ 0014, and ¶ 0054-0055]; wherein, the foveated mesh in accordance with a foveation ratio parameter corresponds to the pixel array/network and density as illustrated within Figs. 1 and Fig. 2 [¶ 0038-0040]), wherein the foveated mesh has a non-uniform position map that increases pixel density in a central portion of each frame of the video content item in comparison with peripheral portions of each frame of the video content item (Lamvik; the foveated pixel array (i.e. mesh) has a non-uniform position map/configuration that increases pixel density in a central portion of each image (i.e. frame of the video content item) in comparison with peripheral portions of each image (i.e. frame of the video content item) [¶ 0038-0040]; moreover, one or more pixel array density configurations [¶ 0043-0044], as illustrated within Fig. 3); and 
generated foveated mesh in replacement of the equirectangular input (Lamvik; generated foveated mesh in replacement of the implicit equirectangular input [¶ 0043-0044 and ¶ 0055-0056]).
Saleh and Lamvik are considered to be analogous art because both pertain to generating and/or managing data in relation with providing media data to a user, wherein one or more computerized units are utilized in order to produce a visualization effect.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Saleh, to incorporate in response to determining that the video content item meets the at least one criterion, generate a foveated mesh in accordance with a foveation ratio parameter on which frames of the video content item are to be projected, wherein the foveated mesh has a non-uniform position map that increases pixel density in a central portion of each frame of the video content item in comparison with peripheral portions of each frame of the video content item; and generated foveated mesh in replacement of the equirectangular input (as taught by Lamvik), in order to provide an improved rendering environment wherein resources associated with resolution are reduced (Lamvik; [¶ 0003-0005 and ¶ 0008]).
Saleh as modified by Lamvik fails to disclose to: store the video content item in a file format that includes the generated foveated mesh in replacement of the input mesh, wherein the immersive video content is rendered by applying the video content item as a texture to the generated foveated mesh.
However, Steyskal further teaches storing the video content item in a file format that includes the generated foveated mesh in replacement of the input mesh (Steyskal; storing the video content item in a file format that includes the generated foveated pixel matrix/mesh in replacement of the input mesh/matrix [¶ 0035-0036]; wherein, a foveated mesh corresponds to pixel matrix regions of resolution [¶ 0038 and ¶ 0045-0046]; moreover, metadata [¶ 0039-0040]), wherein the immersive video content is rendered by applying the video content item as a texture to the generated foveated mesh (Steyskal; the immersive video content is rendered by applying the video content item as an image/texture to the generated foveated matrix/mesh [¶ 0030 and ¶ 0045]).
Saleh in view of Lamvik and Steyskal are considered to be analogous art because they pertain to generating and/or managing data in relation with providing media data to a user, wherein one or more computerized units are utilized in order to produce a visualization effect.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Saleh as modified by Lamvik, to incorporate storing the video content item in a file format that includes the generated foveated mesh in replacement of the input mesh, wherein the immersive video content is rendered by applying the video content item as a texture to the generated foveated mesh (as taught by Steyskal), in order to provide an improved rendering environment wherein resources associated with resolution are reduced (Steyskal; [¶ 0002 and ¶ 0030-0031]).

Regarding claim 13, Saleh in view of Lamvik and Steyskal further discloses the system of claim 11, wherein the hardware processor is further configured to generate a first foveated mesh based on a first foveation ratio parameter and generate a second foveated mesh based on a second foveation ratio parameter (Steyskal; the hardware processor is further configured to generate a 1st foveated pixel matrix/mesh based on a 1st foveation ratio parameter and generate a 2nd foveated pixel matrix/mesh based on a 2nd foveation ratio parameter [¶ 0045-0047]; moreover, resolution regions [¶ 0048-0049]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Saleh as modified by Lamvik and Steyskal, to incorporate the hardware processor is further configured to generate a first foveated mesh based on a first foveation ratio parameter and generate a second foveated mesh based on a second foveation ratio parameter (as taught by Steyskal), in order to provide an improved rendering environment wherein resources associated with resolution are reduced (Steyskal; [¶ 0002 and ¶ 0030-0031]).

Regarding claim 14, Saleh in view of Lamvik and Steyskal further discloses the system of claim 11, wherein the foveated mesh is generated in response to determining that the received video is downsampled by a downsampling ratio from a first pixel resolution to a second pixel resolution and wherein an improvement ratio at the central portion of each frame of the video content item corresponds with the downsampling ratio (Steyskal; the foveated pixel matrix/mesh is generated in response to determining that the received video is downsampled by a downsampling ratio from a 1st pixel resolution to a 2nd pixel resolution [¶ 0045-0047], as illustrated within Fig. 5 and 6, and wherein a subjective improvement ratio at the central portion of each frame of the video content item corresponds with the downsampling ratio [¶ 0045-0047]; moreover, resolution/downsizing [¶ 0048-0049]; wherein, upsampling is the reverse of downsampling).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Saleh as modified by Lamvik and Steyskal, to incorporate the foveated mesh is generated in response to determining that the received video is downsampled by a downsampling ratio from a first pixel resolution to a second pixel resolution and wherein an improvement ratio at the central portion of each frame of the video content item corresponds with the downsampling ratio (as taught by Steyskal), in order to provide an improved rendering environment wherein resources associated with resolution are reduced (Steyskal; [¶ 0002 and ¶ 0030-0031]).

Regarding claim 15, Saleh teaches a system for generating immersive video content (Saleh; a computer system [¶ 0019-0020] for generating immersive video content [¶ 0026 and ¶ 0030]), the system comprising:
a memory (Saleh; the computer system, as addressed above, comprising a memory [¶ 0023-0025]); and 
a hardware processor (Saleh; the computer system, as addressed above, comprising a hardware processor [¶ 0020]) that, when executing computer-executable instructions stored in the memory (Saleh; the processor, as addressed above, that when executing computer-executable instructions stored in the memory [¶ 0021-0022, ¶ 0025, and ¶ 0030]), is configured to: 
receive a video content item (Saleh; instructions when executed by a processor, as addressed above, is configured to receive a video/graphic content item [¶ 0052-0053, ¶ 0062-0064, and ¶ 0105-0106]); 
determine whether the video content item includes immersive content (Saleh; instructions when executed by a processor, as addressed above, is configured to determine whether the video/graphic content item includes immersive content [¶ 0021-0022 and ¶ 0052-0054]; moreover, attribute data [¶ 0062-0064]; wherein, foveation applied by a graphics processing unit during rendering in a VR environment corresponding to immersive content [¶ 0003, ¶ 0030, and ¶ 0105]);
in response to determining that the video content item includes immersive content, determine that a foveated is to be generated for content of the video content (Saleh; determining that a foveated is to be generated for content of the video content in response to determining that the video content item [¶ 0086, ¶ 0090-0092, and ¶ 0106-0108] includes immersive content [¶ 0030 and ¶ 0105]; moreover, increasing or decreasing the amount of foveation [¶ 0093-0095 and ¶ 0098] in relation with rendering commands [¶ 0099-0101]); and
generate the foveated for association with the video content item (Saleh; generate the foveated for association with the video content item [¶ 0086, ¶ 0090-0092, and ¶ 0106-0108]; moreover, applying the video/graphic content item as an image/texture to the generated foveated [¶ 0079-0080 and ¶ 0110-0112]).
Saleh fail to disclose to: 
determine that a foveated mesh is to be generated for transcoding the stereoscopic content of the video content that is currently associated with an equirectangular input mesh; and
generate the foveated mesh.
However, Lamvik teaches in response to determining that the video content item includes immersive content, determine that a foveated mesh is to be generated for transcoding the stereoscopic content of the video content that is currently associated with an equirectangular input (Lamvik; determine that a foveated pixel array (i.e. mesh) is to be generated for transcoding the implicit stereoscopic content of the video content that is currently associated with an implicit equirectangular input [¶ 0038-0041 and ¶ 0043-0044] in response to determining that the image (i.e. frame of the video content item) includes implicit immersive content [¶ 0011, ¶ 0014, and ¶ 0054-0055]; wherein, the foveated mesh in accordance with a foveation ratio parameter corresponds to the pixel array/network and density as illustrated within Figs. 1 and Fig. 2 [¶ 0038-0040]; moreover, combined image sources [¶ 0058]; wherein, the stereoscopic content is implicit given left and right imaging); and
generate the foveated mesh for association with the video content item (Lamvik; generate the foveated mesh for association with the video content item [¶ 0038-0040 and ¶ 0055-0056]).
Saleh and Lamvik are considered to be analogous art because both pertain to generating and/or managing data in relation with providing media data to a user, wherein one or more computerized units are utilized in order to produce a visualization effect.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Saleh, to incorporate in response to determining that the video content item includes immersive content, determine that a foveated mesh is to be generated for transcoding the stereoscopic content of the video content that is currently associated with an equirectangular input mesh; and generate the foveated mesh for association with the video content item (as taught by Lamvik), in order to provide an improved rendering environment wherein resources associated with resolution are reduced (Lamvik; [¶ 0003-0005 and ¶ 0008]).
Saleh as modified by Lamvik fails to explicitly disclose an input mesh.
However, Steyskal further teaches an input mesh (Steyskal; input matrix/mesh [¶ 0035-0036]; moreover, metadata [¶ 0039-0040]).
Saleh in view of Lamvik and Steyskal are considered to be analogous art because they pertain to generating and/or managing data in relation with providing media data to a user, wherein one or more computerized units are utilized in order to produce a visualization effect.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Saleh as modified by Lamvik, to incorporate input mesh (as taught by Steyskal), in order to provide an improved rendering environment wherein resources associated with resolution are reduced (Steyskal; [¶ 0002 and ¶ 0030-0031]).

Regarding claim 16, Saleh in view of Lamvik and Steyskal further discloses the system of claim 15, wherein the hardware processor is further configured to determining whether the received video content item is associated with a particular file format (Steyskal; the processor is configured to determining whether the received video content item is associated with a particular file format [¶ 0039-0040 and ¶ 0046]; moreover, one or more regions of rendering configurations [¶ 0045-0046 and ¶ 0048], in relation with position information [¶ 0051-0053]).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Saleh as modified by Lamvik and Steyskal, to incorporate the hardware processor is further configured to determining whether the received video content item is associated with a particular file format (as taught by Steyskal), in order to provide an improved rendering environment wherein resources associated with resolution are reduced (Steyskal; [¶ 0002 and ¶ 0030-0031]).

Regarding claim 19, Saleh in view of Lamvik and Steyskal further discloses the system of claim 15, wherein the hardware processor is further configured to transmit the video content and the generated foveated mesh to a user device in response to receiving a request for the video content item from the user device (Steyskal; the hardware processor is further configured to transmit the video content and the generated foveated pixel matrix/mesh to a user device in response to receiving a request for the image (i.e. video content item) from the user device [¶ 0034-0036]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Saleh as modified by Lamvik and Steyskal, to incorporate the hardware processor is further configured to transmit the video content and the generated foveated mesh to a user device in response to receiving a request for the video content item from the user device (as taught by Steyskal), in order to provide an improved rendering environment wherein resources associated with resolution are reduced (Steyskal; [¶ 0002 and ¶ 0030-0031]).

Regarding claim 1, the rejection of claim 1 is addressed within the rejection of claim 11, due to the similarities claim 1 and claim 11 share, therefore refer to the rejection of claim 11 regarding the rejection of claim 1.

Regarding claim 3, the rejection of claim 3 is addressed within the rejection of claim 13, due to the similarities claim 3 and claim 13 share, therefore refer to the rejection of claim 13 regarding the rejection of claim 3.

Regarding claim 4, the rejection of claim 4 is addressed within the rejection of claim 14, due to the similarities claim 4 and claim 14 share, therefore refer to the rejection of claim 14 regarding the rejection of claim 4.

Regarding claim 5, the rejection of claim 5 is addressed within the rejection of claim 15, due to the similarities claim 5 and claim 15 share, therefore refer to the rejection of claim 15 regarding the rejection of claim 5.

Regarding claim 6, the rejection of claim 6 is addressed within the rejection of claim 16, due to the similarities claim 6 and claim 16 share, therefore refer to the rejection of claim 16 regarding the rejection of claim 6.

Regarding claim 9, the rejection of claim 9 is addressed within the rejection of claim 19, due to the similarities claim 9 and claim 19 share, therefore refer to the rejection of claim 19 regarding the rejection of claim 9.



Claim(s) 7 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saleh in view of Lamvik and Steyskal as applied to claim(s) 6 and 16 above, and further in view of Chernobieff et al., US PGPUB No. 20180316908 A1, hereinafter Chernobieff.

Regarding claim 17, Saleh in view of Lamvik and Steyskal further discloses the system of claim 16, wherein the particular file format includes a VR180 file format that uses a directional stereoscopic projection with a 180-degree field of view (Chernobieff; the particular file format includes a VR180 file format that uses a directional stereoscopic projection with a 180-degree field of view [¶ 0021, ¶ 0024, and ¶ 0034]; moreover, VR180 format [¶ 0037] for an immersive environment [¶ 0049]). 
Saleh in view of Lamvik and Steyskal and Chernobieff are considered to be analogous art because they pertain to generating and/or managing data in relation with providing media data to a user, wherein one or more computerized units are utilized in order to produce a visualization effect.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Saleh as modified by Lamvik and Steyskal, to incorporate the particular file format includes a VR180 file format that uses a directional stereoscopic projection with a 180-degree field of view (as taught by Chernobieff), in order to provide an improve the efficiency of capturing stereoscopic content (Chernobieff; [¶ 0020 and ¶ 0022]).

Regarding claim 7, the rejection of claim 7 is addressed within the rejection of claim 17, due to the similarities claim 7 and claim 17 share, therefore refer to the rejection of claim 17 regarding the rejection of claim 7.



Claim(s) 8 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saleh in view of Lamvik and Steyskal as applied to claim(s) 5 and 15 above, and further in view of Eble et al., US PGPUB No. 20210142443 A1, hereinafter Eble.

Regarding claim 18, Saleh in view of Lamvik and Steyskal further discloses the system of claim 15, wherein the hardware processor (Saleh; the hardware processor [¶ 0022 and ¶ 0052-0054]).
However, Eble teaches wherein the hardware processor is further configured to  determining whether the received video content item is a static video or a dynamic video (Eble; the at least one criterion [¶ 0097] includes determining whether the received video content item is a static video or a dynamic video [¶ 0100-0102]), wherein the static video includes video content in which a camera did not substantially move when the video content was captured (Eble; the static video includes video content in which a camera did not substantially move when the video content was captured [¶ 0100-0102]; wherein, HMD in relation with one or more cameras [¶ 0053-0054, ¶ 0081, and ¶ 0096]), wherein the dynamic video includes a camera motion metadata track (Eble; the dynamic video includes a camera motion metadata track [¶ 0100-0102]; wherein, HMD in relation with one or more cameras [¶ 0053-0054, ¶ 0081, and ¶ 0096]), and wherein the hardware processor further comprises generating the foveated mesh in response to determining that the received video content item is the static video (Eble; the hardware processor further comprises generating the foveated mesh [¶ 0097] in response to determining that the received video content item is the static video [¶ 0100-0102]).  
Saleh in view of Lamvik, and Steyskal and Eble are considered to be analogous art because they pertain to generating and/or managing data in relation with providing media data to a user, wherein one or more computerized units are utilized in order to produce a visualization effect.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Saleh as modified by Lamvik and Steyskal, to incorporate wherein the at least one criterion includes determining whether the received video content item is a static video or a dynamic video, wherein the static video includes video content in which a camera did not substantially move when the video content was captured, wherein the dynamic video includes a camera motion metadata track, and wherein the hardware processor further comprises generating the foveated mesh in response to determining that the received video content item is the static video (as taught by Eble), in order to provide an improve simulated reality with a varying amount of detail that is less computationally expensive (Eble; [Abstract, ¶ 0001, and ¶ 0012]).

Regarding claim 8, the rejection of claim 8 is addressed within the rejection of claim 18, due to the similarities claim 8 and claim 18 share, therefore refer to the rejection of claim 18 regarding the rejection of claim 8.



Claim(s) 2, 10, 12, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saleh in view of Lamvik and Steyskal as applied to claim(s) 1, 5, 11, and 15 above, and further in view of Nguyen et al., US PGPUB No. 20170236252 A1, hereinafter Nguyen.

Regarding claim 12, Saleh in view of Lamvik, Steyskal and Nguyen further discloses the system of claim 11, wherein the foveated mesh is generated by deforming a two-dimensional UV map of the cropped equirectangular mesh using a polynomial fitting function (Nguyen; the foveated mesh is generated by deforming a 2D UV map of the cropped/mapped equirectangular mesh/pixels using a polynomial fitting function [¶ 0036-0038 and ¶ 0062]; moreover, image forming a set of triangles via an equation [¶ 0109 and ¶ 0117-0118], wherein video content is configured [¶ 0123 and ¶ 0125-0126]).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Saleh as modified by Lamvik and Steyskal, to incorporate the foveated mesh is generated by deforming a two-dimensional UV map of the cropped equirectangular mesh using a polynomial fitting function (as taught by Nguyen), in order to provide reduced computational expense when rendering frames (Nguyen; [¶ 0037-0038 and ¶ 0043]).

Regarding claim 20, the rejection of claim 20 is addressed within the rejection of claim 12, due to the similarities claim 20 and claim 12 share, therefore refer to the rejection of claim 12 regarding the rejection of claim 20.

Regarding claim 2, the rejection of claim 2 is addressed within the rejection of claim 12, due to the similarities claim 2 and claim 12 share, therefore refer to the rejection of claim 12 regarding the rejection of claim 2.

Regarding claim 10, the rejection of claim 10 is addressed within the rejection of claim 12, due to the similarities claim 10 and claim 12 share, therefore refer to the rejection of claim 12 regarding the rejection of claim 10.





Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to PTO-892, Notice of Reference Cited for a listing of analogous art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Charles Lloyd Beard whose telephone number is (571)272-5735. The examiner can normally be reached Monday - Friday, 8:00 AM - 5: 00 PM, alternate Fridays EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571)270-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHARLES LLOYD. BEARD
Primary Examiner
Art Unit 2616



/CHARLES L BEARD/           Primary Examiner, Art Unit 2616